UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                             No. 01-4531
BOBBY LEE BROADDUS,
             Defendant-Appellant.
                                       
            Appeal from the United States District Court
      for the Western District of North Carolina, at Charlotte.
              Graham C. Mullen, Chief District Judge.
                         (CR-99-194-MU)

                       Argued: April 5, 2002

                      Decided: August 23, 2002

         Before GREGORY, Circuit Judge, HAMILTON,
          Senior Circuit Judge, and Gerald Bruce LEE,
                 United States District Judge for
      the Eastern District of Virginia, sitting by designation.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

ARGUED: Haakon Thorsen, Charlotte, North Carolina, for Appel-
lant. Brian Lee Whisler, Assistant United States Attorney, OFFICE
OF THE UNITED STATES ATTORNEY, Charlotte, North Carolina,
for Appellee. ON BRIEF: Robert J. Conrad, Jr., United States Attor-
ney, OFFICE OF THE UNITED STATES ATTORNEY, Charlotte,
North Carolina, for Appellee.
2                      UNITED STATES v. BROADDUS
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                                OPINION

PER CURIAM:

   The issue presented is whether the District Court plainly erred by
not holding a second competency hearing prior to sentencing, after
the District Court ordered that Defendant-Appellant Bobby Lee
Broaddus’ "competency be determined again through any procedure
necessary to ensure that Defendant receives due process under the
law." This Court holds that plain error did not occur because reason-
able cause did not exist to question Broaddus’ mental competency.
Therefore, the District Court’s acceptance of Broaddus’ guilty plea is
affirmed.

                                     I.

   On December 6, 1999, Defendant Bobby Lee Broaddus was
indicted on five separate counts of (1) bank robbery, (2) bank larceny,
(3) assault or placing in jeopardy the life of any person while commit-
ting a bank robbery, (4) possession of a firearm by a felon, and (5)
possession of a handgun during a crime of violence. On April 14,
2000, the District Court appointed defense counsel, Haakon Thorsen,
Esq., to represent Broaddus.1

  During this time, Broaddus was taking antidepressant and antipsy-
chotic medications. On April 19, 2000, Broaddus filed a notice that
    1
    Mr. Thorsen was appointed to replace James Gronquist, Esq., who
was previously appointed on November 28, 1999 to represent Broaddus
in this matter. On March 9, 2000, Mr. Gronquist moved to withdraw as
counsel on the basis that his attempts to discuss trial strategy and the plea
offer with Broaddus had broken down. According to Mr. Gronquist,
Broaddus only wants to discuss his religious beliefs that God has for-
given him; therefore, the court is required to forgive him as well. (J.A.
14). The District Court allowed Mr. Gronquist to withdraw as counsel
and Mr. Thorsen was appointed in his place. (J.A. 16).
                     UNITED STATES v. BROADDUS                       3
he intended to use the insanity defense. (J.A. 18). In response, the
Government filed a motion for a pretrial psychiatric or psychological
examination, which was granted by the District Court. (J.A. 20-23).
From June 21 until July 5, 2000, Broaddus’ competency was evalu-
ated at the Federal Correction Institute in Milan, Michigan. (J.A. 54-
59). On July 6, 2000, the examining psychologist noted that Broaddus
reported that he had hallucinatory experiences at the outset of the
evaluation, however, these episodes diminished quickly and were not
problematic probably because Broaddus was treated at the Federal
Corrections Institute with antipsychotic medication. (J.A. 57). The
psychologist concluded that:

    Although it has been noted that Mr. Broaddus suffers from
    Psychotic Disorder NOS, Alcohol and Cocaine Dependence
    in Remission, Cannabis Abuse, and Borderline Intellectual
    Functioning, these disorders currently do not significantly
    impair his ability to communicate effectively and to interact
    with others. He is able to understand the processes of the
    court (and ask his attorney for necessary clarifications),
    cooperate with counsel in a rational manner, and to provide
    factual data as well as appreciate possible outcomes and
    penalties.

(J.A. 58). On August 22, 2000, the District Court held a competency
hearing and found Broaddus to be competent to stand trial. (J.A. 6).

   On September 14, 2000, Broaddus signed a plea agreement where
he waived his right to contest his conviction and the sentence in any
direct appeal. (J.A. 26-30). On October 10, 2000, Broaddus appeared
before Magistrate Judge Carl Horn, III, for a Rule 11 hearing, where
he acknowledged the charges against him and agreed to plead guilty.
See FED. R. CRIM. P. 11. During his Rule 11 hearing, in response to
Magistrate Judge Horn’s questions Broaddus acknowledged that (1)
he was not under any influence of alcohol, medicines, or drugs; (2)
his mind was clear; (3) he fully understood the charges against him;
(4) he was guilty of the relevant counts; (5) he understood and agreed
with the terms of the written plea agreement; (6) his plea was volun-
tary and entered without coercion; (7) he had ample time to discuss
his case with his counsel; and (8) he was satisfied with counsel’s ser-
vices. (Supplemental J.A. ("S.J.A.") 5, 6, 11, 12, 30, 31). During the
4                       UNITED STATES v. BROADDUS
middle of the Rule 11 proceeding, Mr. Thorsen indicated that Broad-
dus had some question about the charges and alluded to Broaddus’
finding of competency.2 (S.J.A. 11). Magistrate Judge Horn clarified
the charges and Broaddus acknowledged that he understood the
nature of the offense. Broaddus had no further questions.

   In December 2000, Mr. Thorsen learned that Broaddus stopped
taking his medication sometime in early August, which is before the
Rule 11 hearing and before Broaddus signed his plea agreement.
Accordingly, on December 12, 2000, Mr. Thorsen filed a motion to
continue the sentencing date and for a second competency hearing on
the basis that he recently learned that Broaddus had been refusing his
antidepressant and antipsychotic medications in August 2000. (J.A.
31-33). On December 14, 2000, District Court Judge Robert Potter
issued an Order continuing the matter, finding that:

        [T]he interests of justice are best served by granting the
        Defendant . . . another competency hearing . . . [and]
        ORDERED that Defendant’s competency be determined
        again by the Magistrate Judge through any procedure neces-
        sary to ensure that Defendant receives due process under the
        law.

(J.A. 33A, B). Notwithstanding Judge Potter’s Order, a subsequent
competency hearing was never held.3

    Ultimately, Judge Potter retired, and the case was reassigned to
    2
     During the middle of this proceeding, Mr. Thorsen raised an issue
with Magistrate Judge Horn that Broaddus would like the court to
explain what consecutive means and reminded the judge that ". . . he had
a competency hearing. He’s been found competent to proceed, but he’d
like to have Your Honor discuss with him . . . [the] seven year consecu-
tive sentence." (S.J.A. 11).
   3
     It is unclear from the record whether District Judge Potter’s Order
was ever referred to a particular magistrate judge. See 28 U.S.C.
§ 636(b)(1)(A). In the normal course, it would be expected that a district
judge’s order be followed. However, it is not necessary for the Court to
address such oversight at this time because there was no plain error in
the proceedings on review.
                     UNITED STATES v. BROADDUS                      5
District Judge Graham C. Mullen. (J.A. 33B, 34). On June 13, 2001,
Judge Mullen conducted a hearing for the purpose of sentencing
Broaddus, referenced the October 10, 2000 Rule 11 proceeding, and
found that Broaddus’ plea was knowingly and voluntarily made. (J.A.
35). During this hearing, Mr. Thorsen acknowledged that Broaddus
had undergone a phenomenal change and was accepting the court’s
judgment. (J.A. 36). Mr. Thorsen never raised the issue of Broaddus
not receiving a second competency hearing. Judge Mullen sentenced
Broaddus to serve 180 months in the Bureau of Prisons for Count III,
120 months for Count IV to be run consecutively with Count III, and
a seven year consecutive sentence for Count V. (J.A. 42). Judge Mul-
len further directed that the Bureau of Prisons provide Broaddus with
mental health treatment and further evaluation. (J.A. 46).

   Broaddus appealed his sentence on the ground that the District
Court accepted Broaddus’ plea and sentenced him without a second
competency hearing being conducted. Broaddus’ appeal is now before
this Court.

                                 II.

   Broaddus argues that his due process rights were violated because
the "trial court" failed to conduct a competency hearing prior to sen-
tencing. Broaddus argues that District Judge Potter found reasonable
cause existed for a mental competency hearing when he ordered "that
Defendant’s competency be determined again by the Magistrate Judge
through any procedure necessary to ensure the Defendant receives
due process under the law." (J.A. 33B). Broaddus argues that Judge
Potter found that reasonable cause exists; therefore, section 4241
required the court to conduct a competency hearing to determine
whether Broaddus may be suffering from a mental disease or defect
rendering him mentally incompetent to stand trial. See 18 U.S.C.
§ 4241. Accordingly, under section 4241, Broaddus argues that "the
trial court" was required to conduct a competency hearing and,
because the court failed to do so, the case should be remanded for a
retrial.

   The Government responds as follows in support of its contention
that the District Court did not err in the proceedings under review.
First, the Government argues that it was not a violation of Broaddus’
6                     UNITED STATES v. BROADDUS
due process rights for Magistrate Judge Horn not to provide Broaddus
with a second competency hearing because (a) no evidence suggested
that Broaddus had difficulty understanding the proceedings against
him nor that he lacked the ability to cooperate or consult with counsel
rationally, and (b) a previous mental evaluation determined that
Broaddus was competent to proceed to trial, able to understand court
procedures, potential outcomes and penalties, and able to assist coun-
sel in a rational manner. (J.A. 58). Second, Mr. Thorsen only specu-
lates that Broaddus had been refusing his medication prior to the entry
of the plea and that such refusal may have affected Broaddus’ compe-
tency. However, defense counsel’s lone opinion does not suffice to
create reasonable cause in support of a second competency hearing.
Third, even if this Court were to accept counsel’s blanket assertions,
the Government argues that defense counsel fails to demonstrate a
nexus between the alleged refusal to receive medication and Broad-
dus’ alleged inability to assist counsel or comprehend the proceed-
ings.

                                   III.

   A matter to which a party has failed to object in the proceeding
under review is reviewed for plain error. See United States v. Olano,
507 U.S. 725, 730 (1993). In order to demonstrate plain error, the
movant must show that an error occurred, that the error was plain, and
that the error affected a substantial right. See id. at 732-33; United
States v. Jackson, 124 F.3d 607, 614 (4th Cir. 1997). The affecting
of substantial rights requires that errors have been prejudicial and
have affected the outcome of the district court proceeding. See Olano,
507 U.S. at 734. If these conditions are met, then the court has discre-
tion to correct the error only if the error seriously affects the fairness,
integrity, or public reputation of judicial proceedings. See Olano, 507
U.S. at 732; Jackson, 124 F.3d at 614.

   The conviction of a defendant when he is legally incompetent is a
violation of due process. See United States v. Mason, 52 F.2d 1286,
1289 (citing Drope v. Missouri, 420 U.S. 162, 171-172 (1975)). The
test for mental competence is whether a defendant "has sufficient
present ability to consult with his lawyer with a reasonable degree of
rational understanding—and whether he has a rational as well as a
factual understanding of the proceedings against him." Id. (citing
                     UNITED STATES v. BROADDUS                        7
Dusky v. United States, 362 U.S. 402 (1960)). A court is required to
grant a motion for a hearing to determine a defendant’s competency
if the district court has reasonable cause to believe that the defendant
has a mental defect rendering him incompetent. See 18 U.S.C.
§ 4241(a). It is within the district court’s discretion to determine
whether reasonable cause exists to believe a defendant is incompetent
under section 4241. See Mason, 52 F.3d at 1289-90 (acknowledging
that the "trial court must ‘look at the record as a whole and accept as
true all evidence of possible incompetence’ in determining whether to
order a competency hearing.")

   Broaddus finds error with the proceedings on review because Dis-
trict Judge Mullen accepted Broaddus’ plea without another compe-
tency hearing being conducted pursuant to Judge Potter’s December
14th Order. On December 12, 2000, Mr. Thorsen moved for a compe-
tency hearing to take place, before Broaddus’ guilty plea was
accepted, on the basis that counsel had learned that Broaddus had
been refusing his antidepressant and antipsychotic medications. (J.A.
33). On December 14, 2000, District Judge Potter found that:

    [T]he interests of justice are best served by granting the
    Defendant . . . another competency hearing . . . [and]
    ORDERED that Defendant’s competency be determined
    again by the Magistrate Judge through any procedure neces-
    sary to ensure that Defendant receives due process under the
    law.

(J.A. 33A, B). Judge Potter did not specifically order a competency
hearing nor did he specifically find reasonable cause existed to have
Broaddus undergo a mental evaluation under 18 U.S.C. § 4241. How-
ever, under the Order, Judge Potter directed a magistrate judge to
determine Broaddus’ competency again in a procedure that would
ensure his due process rights. (J.A. 33B). On June 13, 2000, Broaddus
appeared before Judge Mullen who referenced Broaddus entering a
guilty plea in October before Magistrate Judge Horn. (J.A. 35). Judge
Mullen accepted Broaddus’ plea based upon a finding that Broaddus
knowingly and voluntarily pled guilty before Magistrate Judge Horn.
Broaddus did not receive an interim hearing concerning his compe-
tency.
8                    UNITED STATES v. BROADDUS
   The lack of an interim procedure to determine Broaddus’ mental
competency is not plain error because it did not affect Broaddus’ sub-
stantial rights. As stated earlier, the affecting of substantial rights
requires that errors have been prejudicial and have affected the out-
come of the district court proceeding. See Olano, 507 U.S. at 734.
The outcome of the proceedings would be affected if Broaddus had
a procedural right to a competency hearing or was legally incompe-
tent when he pled guilty. See United States v. General, 278 F.3d 389,
397 (4th Cir. 2002) (addressing a defendant’s procedural right to a
competency hearing); Mason, 52 F.2d at 1289 (acknowledging viola-
tion of due process for legally incompetent person to be convicted).
The District Court’s failure to require the Magistrate Judge to deter-
mine Broaddus’ mental competency for a second time did not affect
a substantial right because it did not prejudice Broaddus nor affect the
outcome of the proceedings.

   Broaddus was not prejudiced because he was not procedurally enti-
tled to a mental competency hearing. A person has a procedural right
to a competency hearing if there is reasonable cause to believe that
a defendant may be presently suffering from a mental disease or
defect rendering him mentally incompetent. See 18 U.S.C. § 4241(a).
The December 14th Order did not find that reasonable cause existed
to believe that Broaddus may be presently suffering from a mental
disease. (J.A. 33A, B). It only stated that the interests of justice are
best served by granting Broaddus another competency hearing, and
ordered the Magistrate Judge to determine competency through any
procedure necessary to ensure that Broaddus receives due process
under the law. (J.A. 33A, B). Therefore, Broaddus was not entitled to
a mental competency hearing based on such Order because Judge Pot-
ter never made a finding that reasonable cause existed to conduct such
a hearing.

   Moreover, there was no reasonable cause to believe that Broaddus
was mentally incompetent to stand trial at the time Judge Mullen
accepted Broaddus’ plea. No clear test exists for when a court should
find reasonable cause to question a defendant’s competency. See
Mason, 52 F.3d at 1290. Nonetheless, this Circuit recognizes the
importance of noting the rationality of the defendant’s behavior, his
demeanor at trial, and any prior medical opinions on competence to
stand trial when determining whether further inquiry is required into
                      UNITED STATES v. BROADDUS                         9
a defendant’s competency. See General, 278 F.3d at 397; Mason, 52
F.3d at 1290; see also Drope, 420 U.S. at 180. Reasonable cause did
not exist to further question Broaddus’ mental competency. First,
Broaddus reported no history of mental or emotional problems. (J.A.
72). Second, Broaddus’ behavior at the time he pled guilty appeared
to demonstrate that Broaddus had a factual understanding of the pro-
ceedings against him and sufficient present ability to consult with his
lawyer with a reasonable degree of rational understanding.4 Third,
less than two months prior to Broaddus’ Rule 11 hearing, the District
Court held a competency hearing and found Broaddus legally compe-
tent to stand trial. (J.A. 6). Moreover, when Judge Mullen accepted
Broaddus’ guilty plea, Mr. Thorsen noted that Broaddus had under-
gone a phenomenal change, that he is someone who is accepting the
court’s judgment, and that he will work with that judgment to make
the best of his life. (J.A. 36). All of these factors indicate that Broad-
dus was competent at the time Judge Mullen accepted his plea and no
further inquiry was necessary to determine his competency. There-
fore, Broaddus did not plead guilty in violation of his due process
rights.

  4
    During Broaddus’ Rule 11 hearing, Broaddus made several statements
acknowledging his competence to plead guilty. First, Broaddus acknowl-
edged that he was not under any influence of alcohol, medicines, or
drugs. (S.J.A. 5). Second, Broaddus acknowledged that his mind was
clear and that he understood that he was here to plead guilty and such
plea could not later be withdrawn. (S.J.A. 6). Third, Broaddus acknowl-
edged the charges against him and that he was guilty of the three counts
in the indictment. (S.J.A. 11-12). Fourth, Broaddus acknowledged that he
had enough time to discuss any possible defenses to these charges with
his attorney and that he understood all parts of the proceeding. (S.J.A.
30-31). At no time during this proceeding did Mr. Thorsen raise to the
Magistrate Judge that he thought Broaddus was incompetent to proceed.
In fact, Mr. Thorsen indicated that Broaddus had some question about
the charges and alluded to Broaddus’ previous finding of competency.
(S.J.A. 11). Magistrate Judge Horn clarified the charges and Broaddus
acknowledged that he understood the nature of the offense and had no
further questions. (S.J.A. 12).
10                   UNITED STATES v. BROADDUS
                                IV.

   The District Court did not commit plain error by accepting Broad-
dus’ guilty plea and sentencing him without having a mental compe-
tency hearing. The lack of a mental competency hearing did not affect
Broaddus’ substantial right to due process because reasonable cause
did not exist to question Broaddus’ competency. In particular, Broad-
dus was not procedurally entitled to a mental competency hearing and
no indication existed that Broaddus was mentally incompetent to
stand trial. Therefore, the District Court’s acceptance of Broaddus’
guilty plea is

                                                        AFFIRMED.